Name: Regulation (EEC) No 2819/75 of the Commission of 30 October 1975 amending, as regards the victualling of ships and aircraft, Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 75 Official Journal of the European Communities No L 280/33 REGULATION (EEC) No 2819/75 OF THE COMMISSION of 30 October 1975 amending , as regards the victualling of ships and aircraft, Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensa ­ tory amounts Whereas the measures provided for in this Regulation are in accordance with the Opinions of all the Manage ­ ment Committees of the common agriculture markets , HAS ADOPTED THIS REGULATION : Article 1 An Article 19a as follows added to Regulation (EEC) No 1380/75 : 'Article 19a 1 . No monetary compensatory amount shall be charged on products which within the Commu ­ nity are for victualling purposes shipped on board sea-going vessels or aircraft serving on interna ­ tional routes , provided that the quantity involved does not exceed that reasonably required for consumption on board such vessels or aircraft . 2 . However, if an export refund is requested for a product as referred to in paragraph 1 , the mone ­ tary compensatory amount shall be applied .' Article 2 This Regulation shall enter into force on 1 November 1 975 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 974/71 ( J ) of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States , as last amended by Regulation (EEC) No 475/75 ( 2 ), and in particular Article 6 thereof ; Whereas the victualling of ships and aircraft involves very small quantities ; whereas the charging of mone ­ tary compensatory amounts in respect of these opera ­ tions entails considerable administrative expenditure , both for the relevant administrative services and for traders , in relation to the amounts recovered and to the administrative machinery required for purposes of control ; whereas , in order to simplify procedure , it appears both possible and desirable to exempt such operations from those amounts where no export refund has been requested ; Whereas Commission Regulation (EEC) No 1380/75 (3 ) of 29 May 1975 as amended by Regulation (EEC) No 2716/75 (4 ) of 24 October 1975 should therefore be amended accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 106 , 12 . 5 . 1971 , p. 1 . ( 2 ) OJ No L 52, 28 . 2 . 1975, p. 28 . ( 3 ) OJ No L 139 , 30 . 5 . 1975 , p. 37 . ( 4 ) OJ No L 276 , 27 . 10 . 197.5 , p. 1 .